       Case 2:20-cv-00517-JTM-DMD Document 70 Filed 04/07/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION
         Plaintiff                        *
                                          *     NO. 20-517
VERSUS                                    *
                                          *     JUDGE MILAZZO
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *     JURY DEMAND
PARISH, DANNY CULPEPER, AND               *
KEITH CANIZARRO                           *
            Defendants                    *
******************************************************************************
                  DEFENDANTS’ WITNESS AND EXHIBIT LIST

        NOW INTO COURT, through undersigned counsel, come Defendants, St. Tammany

Parish Sheriff Randy Smith (“Sheriff Smith”), Danny Culpeper and Keith Canizaro, each in their

official and individual capacities, and respectfully submit the following list of witnesses that they

may call at trial:

        1. Defendant, Sheriff Randy Smith
           St. Tammany Parish Sheriff’s Office
           300 Brownswitch Road
           Slidell, LA 70458
           Testimony may cover witness’s knowledge of any and all incidents or occurrences and
           claimed losses pertaining to this lawsuit.

        2. Defendant, Danny Culpeper
           St. Tammany Parish Sheriff’s Office
           300 Brownswitch Road
           Slidell, LA 70458
           Testimony may cover witness’s knowledge of any and all incidents or occurrences and
           claimed losses pertaining to this lawsuit.




                                                 1
Case 2:20-cv-00517-JTM-DMD Document 70 Filed 04/07/21 Page 2 of 9




3. Defendant, Keith Canizaro
   St. Tammany Parish Sheriff’s Office
   300 Brownswitch Road
   Slidell, LA 70458
   Testimony may cover witness’s knowledge of any and all incidents or occurrences and
   claimed losses pertaining to this lawsuit.

4. Alvin Hotard
   St. Tammany Parish Sheriff’s Office
   300 Brownswitch Road
   Slidell, LA 70458
   Testimony may cover witness’s knowledge of any and all incidents or occurrences
   pertaining to this lawsuit, including but not limited to the Plaintiff’s emails to Kim
   Watson regarding the ongoing homicide investigation into the death of Nanette Krentel
   and efforts to determine the source of Plaintiff’s information.

5. Daniel Buckner
   St. Tammany Parish Sheriff’s Office
   300 Brownswitch Road
   Slidell, LA 70458
   Testimony may cover witness’s knowledge of any and all incidents or occurrences
   pertaining to this lawsuit, including but not limited to the Plaintiff’s emails to Kim
   Watson regarding the ongoing homicide investigation into the death of Nanette Krentel
   and efforts to determine the source of Plaintiff’s information.

6. David Miceli
   St. Tammany Parish Sheriff’s Office
   300 Brownswitch Road
   Slidell, LA 70458
   Testimony may cover witness’s knowledge of any and all incidents or occurrences and
   claimed losses pertaining to this lawsuit.

7. Marco Lopez
   St. Tammany Parish Sheriff’s Office
   300 Brownswitch Road
   Slidell, LA 70458
   Testimony may cover witness’s knowledge of any and all incidents or occurrences and
   claimed losses pertaining to this lawsuit.

8. Matthew Rowley
   St. Tammany Parish Sheriff’s Office
   300 Brownswitch Road
   Slidell, LA 70458
   Testimony may cover witness’s knowledge of any and all incidents or occurrences and
   claimed losses pertaining to this lawsuit.



                                        2
Case 2:20-cv-00517-JTM-DMD Document 70 Filed 04/07/21 Page 3 of 9




9. Sergeant C.J. Beck
   West Monroe Police Department
   Testimony may cover witness’s knowledge of any and all incidents or occurrences
   pertaining to this lawsuit, including but not limited to the incident involving Plaintiff
   at the Fairfield Inn, 606 Main Street, West Monroe, LA on or about August 15, 2019.

10. Major Barry Teague
    SWAT Commander
    West Monroe Police Department
    Testimony may cover witness’s knowledge of any and all incidents or occurrences
    pertaining to this lawsuit, including but not limited to the incident involving Plaintiff
    at the Fairfield Inn, 606 Main Street, West Monroe, LA on or about August 15, 2019.

11. M. Joseph LeBeau
    Louisiana Attorney General’s Office
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

12. Patrick Magee
    Louisiana Attorney General’s Office
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

13. Plaintiff, Jerry Rogers, Jr.
    82096 Highway 1080
    Folsom, LA 70437
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

14. Darlene Rogers
    82096 Highway 1080
    Folsom, LA 70437
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

15. Jeff Rogers
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

16. Sister of Jerry Rogers, Jr., as identified in West Monroe Police Department Incident
    Report No. 2019-00016006
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.




                                          3
Case 2:20-cv-00517-JTM-DMD Document 70 Filed 04/07/21 Page 4 of 9




17. Julious Collin Sims
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

18. Van Laurent
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

19. Steve Gaudet
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

20. Steve Chaisson
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

21. Stefan Montgomery
    Testimony may cover witness’s knowledge of any and all incidents or occurrences
    pertaining to this lawsuit, including but not limited to the Plaintiff’s emails to Kim
    Watson regarding the ongoing homicide investigation into the death of Nanette Krentel
    and Mr. Montgomery’s leaking of confidential homicide investigation information to
    the Plaintiff.

22. Special Agent Clinton Epperson
    Federal Bureau of Investigation
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

23. Thomas Johnson
    United States Department of Justice
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

24. Tim Lentz
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

25. Nick Tranchina
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

26. Brian Trainor
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.



                                        4
Case 2:20-cv-00517-JTM-DMD Document 70 Filed 04/07/21 Page 5 of 9




27. Kim Watson
    Testimony may cover witness’s knowledge of any and all incidents or occurrences
    pertaining to this lawsuit, including but not limited to Plaintiff’s emails to her regarding
    the ongoing homicide investigation into the death of Nanette Krentel.

28. Dan Watson
    Testimony may cover witness’s knowledge of any and all incidents or occurrences
    pertaining to this lawsuit, including but not limited to the Plaintiff’s emails to Kim
    Watson regarding the ongoing homicide investigation into the death of Nanette Krentel

29. Wendy Watson
    Testimony may cover witness’s knowledge of any and all incidents or occurrences
    pertaining to this lawsuit, including but not limited to the Plaintiff’s emails to Kim
    Watson regarding the ongoing homicide investigation into the death of Nanette Krentel

30. Gina Watson
    Testimony may cover witness’s knowledge of any and all incidents or occurrences
    pertaining to this lawsuit, including but not limited to the Plaintiff’s emails to Kim
    Watson regarding the ongoing homicide investigation into the death of Nanette Krentel.

31. Jonathan Harrison
    United States Department of Housing and Urban Development
    500 Poydras Street
    New Orleans, LA 70130
    Testimony may cover witness’s knowledge of any and all incidents or occurrences and
    claimed losses pertaining to this lawsuit.

32. Lisa Surrency
    Catholic Charities Archdiocese of New Orleans
    4465 Highway 190 East Service Road
    Covington, LA 70433
    Testimony may cover witness’s knowledge of any and all past and current medical
    treatment pertaining to this lawsuit.

33. Representative(s) of
    Perimeter Behavioral Hospital
    3639 Loyola Drive
    Kenner, LA 70065
    Testimony may cover witness’s knowledge of any and all past and current medical
    treatment pertaining to this lawsuit.




                                           5
Case 2:20-cv-00517-JTM-DMD Document 70 Filed 04/07/21 Page 6 of 9




34. Representative(s) of
    Glynnwood Regional Medical Center
    503 McMillan Road
    West Monroe, LA 71291
    Testimony may cover witness’s knowledge of any and all past and current medical
    treatment pertaining to this lawsuit.

35. Dr. Tom Lavin
    7015 U.S. Highway 190 East Service Road, Unit 200
    Covington, La 70433
    Testimony may cover witness’s knowledge of any and all past medical treatment
    pertaining to this lawsuit.

36. Dr. Joshua Sleeper, MD
    Louisiana Healthcare Association (Urology Division)
    71207 Highway 21
    Covington, LA70433
    Testimony may cover witness’s knowledge of any and all past medical treatment
    pertaining to this lawsuit.

37. Melissa Hoffman, DC
    Hoffman Chiropractic
    3933 Highway 59, Unit A
    Mandeville, LA 70471
    Testimony may cover witness’s knowledge of any and all past medical treatment
    pertaining to this lawsuit.

38. Dr. Joel Berry
    Paradigm Spine Care & Interventional Pain
    64301 Highway 434
    Lacombe, LA 70445
    Testimony may cover witness’s knowledge of any and all past medical treatment
    pertaining to this lawsuit.

39. Dr. William Schroeder, DC
    ATLAS Rehab & Medical
    1982 N. Highway 190
    Covington, LA 70434
    Testimony may cover witness’s knowledge of any and all past medical treatment
    pertaining to this lawsuit.




                                     6
      Case 2:20-cv-00517-JTM-DMD Document 70 Filed 04/07/21 Page 7 of 9




       40. Willa Thompson
           Department of Veterans Affairs
           60491 Doss Drive
           Slidell, La 70460
           Testimony may cover witness’s knowledge of any and all past medical treatment
           pertaining to this lawsuit.

       41. Any witness listed by any other party;

       42. Impeachment witness(es);

       43. Any witness necessary to authenticate any document and/or exhibit offered into
           evidence;

       44. Any witness identified in any discovery responses or documents produced or obtained
           in discovery;

       45. Defendants reserve the right to supplement this list with reasonable notification to
           opposing counsel.

       AND NOW, Defendants, St. Tammany Parish Sheriff Randy Smith (“Sheriff Smith”),

Danny Culpeper and Keith Canizaro, each in their official and individual capacities, through

undersigned counsel, herewith file the following list of exhibits which they anticipate utilizing at

the trial of the above captioned matter:

       1. Any and all documents related to the September 16, 2019 arrest and prosecution of

           Jerry Rogers, Jr.;

       2. Any other records of the St. Tammany Parish Sheriff’s Office involving the plaintiff,

           Jerry Rogers, Jr.;

       3. Any and all medical records from Plaintiff’s treatment, including but not limited to

           records provided by Lisa Surrency, Perimeter Behavioral Hospital, Glynnwood

           Regional Medical Center, Dr. Tom Lavin, Dr. Joshua Sleeper, Melissa Hoffman, Dr.

           Joel Berry, Dr. William Schroeder and Willa Thompson;

       4. West Monroe Police Department Incident Report No. 2019-00016006;


                                                 7
Case 2:20-cv-00517-JTM-DMD Document 70 Filed 04/07/21 Page 8 of 9




5. Any and all emails sent by Jerry Rogers, Jr. to Kim Watson;

6. Any notes, diaries, letters, social media posts, memorandum or writings of any kind or

   nature maintained by any party or witness in any way relevant to the events made ethe

   basis of this litigation;

7. Any and all depositions admissible under the Federal Rules of Civil Procedure taken in

   connection with this matter;

8. Any and all written or videotaped statements taken in connection with this matter;

9. The record of this proceeding, including all responsive pleadings and discovery

   contained herein;

10. Any and all reports prepared in connection with this matter, including expert reports,

   and/or investigative reports;

11. Any and all demonstrative evidence that may aid in the presentation of the case;

12. Any and all affidavits that may be prepared regarding this matter;

13. Any documents identified by any party or witness in this proceeding;

14. Any and all documents or other evidence produced in discovery by any party to this

   litigation and/or obtained from any third-party by any party to this litigation;

15. Defendants reserve the right to supplement this list with reasonable notification to all

   counsel.




                                         8
      Case 2:20-cv-00517-JTM-DMD Document 70 Filed 04/07/21 Page 9 of 9




                                      Respectfully submitted,
                                      MILLING BENSON WOODWARD L.L.P.

                                      s/ Chadwick W. Collings_____________________
                                      CHADWICK W. COLLINGS, T.A.                    # 25373
                                      HENRY M. WEBER                                # 35374
                                      LAUREN A. WILLIAMS                            # 37917
                                      68031 Capital Trace Row
                                      Mandeville, Louisiana 70471
                                      Telephone: (985) 292-2000
                                      Facsimile:   (985) 292-2001
                                      ccollings@millinglaw.com
                                      Counsel for Defendants

                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on April 7, 2021, by

using the CM/ECF system, which system will send a notice of electronic filing to appearing parties

in accordance with the procedures established.

                                 __s/ Chadwick W. Collings__
                                    Chadwick W. Collings




                                                 9
